Name: Regulation (EEC) No 2465/70 of the Commission of 4 December 1970 amending Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 826 Official Journal of the European Communities 5.12.70 Official Journal of the European Communities No L 264/25 REGULATION (EEC) No 2465/70 OF THE COMMISSION of 4 December 1970 amending Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits at the beginning of the importing season and eliminating the exception provided for in the second sentence of Article 5 ( 1 ); Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Customs Valuation Committee ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 803/68 1 of 27 June 1968 on the valuation of goods for customs purposes, and in particular Article 13 thereof; HAS -ADOPTED THIS REGULATION: Article 1Whereas Commission Regulation (EEC) No 1570/702 of 3 August 1970 established a system of standard average values for citrus fruits ; Whereas that Regulation should be amended so as to make possible in all circumstances the determination and application of standard average values reflecting the normal price as defined in Article 1 of Regulation (EEC) No 803/68 ; Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits shall be amended as follows : 1 . The following paragraph 4 shall be added to Article 2 : '4 . In the case of major fluctuations in prices in one or more Member States the standard average values may be determined on the basis of the prices operative at the time of determining those values.' 2 . The word 'second' shall be inserted before the words 'fourteen-day period' in Article 3 (2) ; Whereas account should be taken of the possibility that major fluctuations in price might result in a discrepancy arising between the standard average values at the time of their application and the normal price ; whereas in such a case standard average values should be established that could be considered to reflect the normal price ; Whereas , moreover, the considerable variation in the prices recorded at the beginning of the season would justify the adoption as the period of reference, to be taken into account for determining standard average values to be applied during the period following the beginning of the importing season, of a period when prices are stable enough to reflect the normal price ; whereas this aim would be better achieved by extending by fourteen days the period of application 3 . In Article . 5 ( 1 ), the second sentence shall be deleted; 4. In Article 5 (2), the words 'at 12 noon on the Monday' shall be substituted for the word 'Monday'; 1 OJ No L 148, 28.6.1968, p. 6. 2 OJ No L 171 , 4.8.1970, p. 10. 5 . In Article 8 , the words 'Article 2 (2) and (3)' shall be substituted for the words 'Article 2'. Official Journal of the European Communities 827 Article 2 Article 3 The provisions of Article 1 shall apply from 3 This Regulation shall enter into force on the day of December 1970. its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1970 . For the Commission The President Franco M. MALFATTI